         Case 1:93-cr-00180-LAK Document 919 Filed 10/10/19 Page 1 of 4
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                       October 10, 2019

BY ECF

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:     Mohammad Salameh v. United States, 93 Cr. 180 (LAK)

Dear Judge Kaplan:

        The Government respectfully submits this letter in response to the defendant’s motion for
the return of property under Federal Rule of Criminal Procedure 41(g). The defendant’s motion
should be denied. The defendant’s sentence included a fine of $250,000 and restitution in the
amount of $250,000,000. Pursuant to 18 U.S.C. § 3613(c), a statutory lien was created in favor of
the United States on all property and rights to property belonging to Salameh once judgment was
entered. The United States’ lien remains effective until restitution has been paid in full, or the
obligation expires. The defendant has not satisfied his payment obligations. For that reason, Judge
Duffy denied an identical motion made by the defendant, as well as a request for the court to
reconsider the denial of that motion. (Dkt. No. 812; Exhibit A). As Judge Duffy stated, “[U]ntil
the above amounts [fine and restitution] have been paid, the defendant has no claim whatsoever.”
(Exhibit A). The defendant has identified no basis for the Court to reconsider this already twice-
denied request, and the Government respectfully requests that the motion be denied.


                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney for the
                                                       Southern District of New York

                                                 By:      /s/ Danielle R. Sassoon
                                                       Danielle R. Sassoon
                                                       Assistant United States Attorney
                                                       (212) 637-1115


Cc: The defendant (by certified mail)
Case 1:93-cr-00180-LAK Document 919 Filed 10/10/19 Page 2 of 4




                     Exhibit A
Case 1:93-cr-00180-LAK Document 919 Filed 10/10/19 Page 3 of 4
Case 1:93-cr-00180-LAK Document 919 Filed 10/10/19 Page 4 of 4
